358 U.S. 643 (1959)
HANAUER ET AL.
v.
ELKINS, PRESIDENT OF THE UNIVERSITY OF MARYLAND, ET AL.
No. 580.
Supreme Court of United States.
Decided February 24, 1959.
APPEAL FROM THE COURT OF APPEALS OF MARYLAND.
O. E. Stone and Robert B. Myers for appellants.
C. Ferdinand Sybert, Attorney General of Maryland, and Clayton A. Dietrich, Assistant Attorney General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Hamilton v. Regents of the University of California et al., 293 U. S. 245.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS dissent.